Citation Nr: 0302846	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  97-25 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain from May 6, 1993 to May 17, 1996.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective May 18, 1996.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to December 1975.

This matter arises from a January 1994 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which increased the rating for the 
veteran's lumbosacral strain from zero percent to 10 percent.  
The veteran appealed for a higher rating and during the 
pendency of the appeal, he was assigned a 40 percent rating, 
effective from May 18, 1996.  The veteran's case was then 
referred to the Board of Veterans' Appeals (Board).  In an 
August 1998 decision, the Board denied the appeal.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 1999, the parties submitted a Joint Motion For Remand, 
And To Stay Further Proceedings.  The parties asserted that 
in adjudicating the claim, the Board failed to consider 
Deluca v. Brown, 8 Vet. App. 202 (1995), with regard to that 
aspect of the veteran's claim for an evaluation in excess of 
10 percent from May 6, 1993, to May 17, 1996.  With regard to 
that aspect of the veteran's claim for an evaluation in 
excess of 40 percent from May 18, 1996, the parties asserted 
that the Board failed to address the issue of entitlement to 
an extra-schedular evaluation.  

In a March 1999 order, the Court granted the joint motion, 
vacated the Board's August 1998 decision, and remanded the 
case to the Board for readjudication of the claim consistent 
with considerations discussed in the joint motion.  
Thereafter, the Board remanded the claim in February 2000 for 
additional development.  That development was accomplished, 
the RO denied the claim, and the case has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran's lumbosacral strain was productive of slight 
limitation of motion, due to pain, from May 6, 1993 to May 
17, 1996, without evidence of muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral in 
standing position.

3.  The competent medical evidence demonstrates that the 
veteran's lumbosacral strain is currently productive of 
severe pain and severe limitation of motion of the lumbar 
spine; however, it is not manifested by ankylosis of the 
lumbar spine, nor is it exceptional in nature or by itself 
cause a marked interference with employment so as to render 
impractical the application of regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for lumbosacral strain, for the period from May 6, 1993 to 
May 17, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2002); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

2.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain, effective May 18, 1996, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the claimant of the VCAA, 
VA's enhanced duty to assist and notify, and the evidence 
necessary to substantiate his claims by a May 2001 letter.  
The veteran was also informed of the evidence necessary to 
substantiate his claims by a June 1997 Statement of the Case 
(SOC) and various Supplemental Statements of the Case 
(SSOCs), including one dated in September 2002, after the 
Board's remand.  The Board notes that the VCAA made no change 
in the statutory or regulatory criteria which govern the 
criteria for the current claim.  The Board finds that the 
veteran was kept apprised of what he must show to prevail in 
his claim, and he was generally informed as to what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Therefore, there is no further duty 
to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also finds that the VCAA does not require 
additional medical development in this case because the 
record currently before it contains sufficient medical 
evidence, to include a recent VA examination report and 
addenda, to make a decision.  38 U.S.C. § 5103A; Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002). 

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claim, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues is required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claim.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran maintains that he is totally disabled from his 
lumbosacral strain, and that the condition is worsening 
daily.  He contends that his disability is more severe than 
recognized by the prior 10 percent evaluation or the current 
40 percent evaluation. 

The record before the Board contains the veteran's service 
medical records, and post-service treatment and examination 
reports, which will be addressed as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran was on active duty from September 1973 to 
December 1975.  The service medical records show that he was 
treated for low back symptoms following any injury sustained 
in a diving accident in July 1974.  An October 1986 RO 
decision granted service connection for lumbosacral strain, 
rated noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, effective from the date of receipt of the veteran's 
original claim, July 30, 1986. 

In a February 1993 statement, the veteran complained of 
increased back pain that radiated down his right leg.  An 
August 1993 VA electromyography (EMG) and nerve conduction 
study (NCS) was normal.  A December 1993 VA examination 
report indicated that the veteran had no postural abnormality 
or muscle spasm.  There was pain to palpation of the right 
lower back.  Range of motion revealed forward flexion to 70 
degrees, extension to 15 degrees, lateral bending on the 
right and left to 20 degrees and rotation to 30 degrees 
bilaterally.  A radiograph of the lumbosacral spine showed 
spondylolysis at L4, Grade I or less.  The diagnosis was 
mechanical low back pain with right leg pain.

A January 1994 rating decision assigned a 10 percent rating, 
effective in May 1993.

Subsequent VA outpatient treatment records, dated from March 
1994 through April 1995, show the veteran continued to 
complain of pain in his back and right leg.  The veteran was 
afforded another EMG by the VA in March 1994 to evaluate his 
right leg pain.  The EMG was normal with no evidence of 
lumbosacral radiculopathy, peripheral neuropathy or myopathy.  
Radiographs of the lumbar spine from April and July 1994 
revealed spondylolysis at L4-5 and a bone scan performed in 
September 1994 confirmed the previous diagnosis of 
spondylolysis at the right aspect of L4.  In October 1994, 
the veteran was evaluated by the orthopedic clinic as a 
follow-up to the September bone scan.  The physical 
examination showed forward flexion of the lumbar spine to 85 
degrees, negative straight leg raising, deep tendon reflexes 
of 2+, motor strength of 5/5, and no evidence of sensory 
deficit.  The diagnosis was low back pain with L4-5 
degenerative spondylolysis, Grade I.  The physician noted 
that the veteran had spondylolysis without paresthesia.  An 
April 1995 orthopedic evaluation noted the veteran's 
diagnosis of L4-5 spondylolisthesis and his refusal of 
surgery.  He was scheduled for a return to the orthopedic 
clinic in one year.

In February 1995, the veteran appeared for a local hearing 
and testified that he was always in pain due to his back 
disability, and that he found little relief from the pain.  
He stated that he could not sit, stand, or walk for more than 
twenty minutes.  He reported that the pain affected his sleep 
and prevented him from working.

In June 1996, the veteran was assigned an increased 
disability rating of 40 percent for his lumbosacral strain, 
effective from May 18, 1996.  The rating was based upon a May 
1996 VA examination report which indicated severe low back 
pain and neurological symptoms.  The examiner found 
radiographic evidence of spondylolisthesis with a possible 
old fracture of the posterior element of L4.  The veteran 
again noted his disagreement with the rating assigned and 
requested an additional increase.

An August 1997 determination by the Social Security 
Administration (SSA) found that the veteran became disabled 
in May 1994.  The diagnoses were chronic pain in lumbar 
spine, disenraone (sic) arthrosis; mixed personality 
disorder, and depression.  Medical records supporting the 
favorable decision were submitted, and include the report of 
an August 1996 mental status evaluation.  

In conjunction with his claim for a rating in excess of 40 
percent, the veteran was afforded further VA examination in 
October 1997.  He reported a history of back pain since 1973 
with increased disability after having fallen from a roof in 
1992.  He gave a history of daily pain at the level of nine 
on a scale from one to ten, and he stated that the pain was 
incapacitating in nature, although he also indicated that he 
controlled his symptoms with over-the-counter-medications, 
illicit drugs, and a TENS unit.  He was wearing the TENS at 
the time of his examination.  He reported that could not 
maintain any position, either lying or standing, for any 
extended period of time.  He denied any radiation to the 
upper or lower extremities but did report mid-thoracic pain.  
The physical examination revealed pain to palpation of the 
paraspinal musculature.  The veteran was able to forward flex 
to 60 degrees, with pain, and had extreme difficulty with 
extending his spine to the erect position.  He was able to 
rotate bilaterally to 40 degrees and lateral bend to the 
right and the left to 25 degrees.  His neurological 
evaluation was normal, including motor, sensory, and deep 
tendon reflexes.  Stretch signs were negative but there was a 
slight instability catch on flexion/extension testing.  
Radiographs revealed an L4-L5 spondylolysis with degenerative 
disc disease at the L4-L5 interspace, and a Grade 1 to 2 
spondylolisthesis.  The radiologist reported that the 
spondylolysis and spondylolisthesis were stable and that the 
intervertebral disc spaces were well maintained.  There were 
moderate degenerative changes throughout the upper lumbar and 
lower thoracic spine.  The diagnosis was reported as: 
segmental instability with degenerative disc disease, L4-L5, 
symptoms primarily mechanical.  "No evidence of neurological 
impairment, veteran noted to weigh more than 300 pounds."

Pursuant to the joint motion, VA conducted another orthopedic 
examination in September 2000.  The corresponding report 
indicates that the VA examiner had reviewed the veteran's 
claims file.  The report provides that the veteran had been 
taking Darvocet for the prior two weeks, twice a day.  On 
physical examination, he had 80 degrees flexion and 15 
degrees extension, although with any motion he was slow in 
movement and grimaced.  He had to perform Gower's motion to 
get back up after flexion.  He could rotate and bend 20 
degrees bilaterally.  The examiner set forth a review of 1997 
radiographic examination reports.  The assessment was 
dorsolumbar back pain with mild right lower extremity 
radicular symptoms.  The examiner stated that the veteran 
exhibited weakened movement and fatigability, but not 
incoordination.  The examiner reviewed the actual ranges of 
motion set forth in the December 1993 VA examination report, 
and concluded that the veteran did not appear to have 
increased loss of motion and that his flexion, bending and 
rotation were similar.  The examiner stated that he did not 
see any more evidence of loss of motion, or any further 
change in the veteran's condition from his last impairment 
rating.  

In two March 2001 addenda, the VA examiner stated that the 
question had been posed as to whether the veteran's pain 
and/or flare-up of pain currently resulted in additional 
functional impairment.  The examiner noted that the veteran 
reported a high amount of pain, and that it was a subjective 
complaint.  The examiner noted that he was unable to state 
whether the veteran's complaint of pain was higher than at 
the time of the physical examination, as his physical 
examination did not indicate much pain in the way of 
grimacing, and at any rate pain was subjective.  The examiner 
also stated that he was unable to make a requested 
determination as to whether the May 1993 and May 1996 VA 
examination findings were evidence that the veteran's 
lumbosacral strain resulted in additional limitation of 
function due to painful motion, flare up, pain, weakened 
movement, excessive fatigability or incoordination. 

Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).

Turning to the applicable rating criteria, mild limitation of 
motion of the lumbar spine warrants a 10 percent rating.  
Moderate limitation of motion is rated 20 percent, while 
severe limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Lumbosacral strain with characteristic pain only is rated 10 
percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, warrants a 20 percent evaluation.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral
strain from May 6, 1993 to May 17, 1996.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 10 percent for the veteran's 
lumbosacral strain from May 6, 1993 to May 17, 1996.

Although the veteran was repeatedly evaluated for complaints 
of low back pain during the relevant time period, the 
competent medical evidence is negative for muscle spasm or 
loss of lateral spine motion.  Thus a 20 percent evaluation 
is not warranted under Diagnostic Code 5295.  In addition, 
the competent medical evidence demonstrates that the 
veteran's range of motion actually improved between December 
1993 and October 1994, and provides no indication of moderate 
limitation of motion.  Thus, a 20 percent evaluation is not 
warranted under Diagnostic Code 5292.  

There is also radiographic evidence of post-traumatic changes 
or arthritis, and degenerative disc disease of the lumbar 
spine.  As to any post-traumatic arthritis, under 38 C.F.R. § 
4.71a, Code 5010-5003, such is rated on the basis of 
limitation of motion and, as noted above, the degree of 
limitation of motion of the lumbar spine was no more than 
slight, within the meaning of the applicable rating criteria 
(Code 5292).  Service connection is not in effect for 
degenerative disc disease.  Therefore, the prior and revised 
versions of Diagnostic Code 5293, intervertebral disc 
syndrome, are not applicable.  Service connection is also not 
in effect for spondylolysis but, in any event, such 
disability of the lumbar spine is most closely related to 
arthritis (38 C.F.R. § 4.20) and is therefore also rated on 
the basis of limitation of motion.

The Board also notes that a fracture of L-4 was suspected 
upon X-ray examination in June 1996 but, aside from the fact 
that service connection is not in effect for a vertebral 
fracture, subsequent X-rays failed to such a fracture and, in 
any event, there is no radiographic evidence of deformity of 
a vertebral body to support a separate 10 percent rating.  
See note following Diagnostic Code 5285.

The Board also finds that there is no evidence that the 
veteran's low back disability warranted higher than a 10 
percent evaluation or additional compensation under 38 C.F.R. 
§§ 4.40 and 4.45 for functional loss, assessed on the basis 
of increased limitation of motion, pursuant to the guidelines 
set forth in Deluca.  The veteran's own complaints of low 
back pain during the relevant period are entitled to 
probative weight.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  However, there are no objective records showing 
that, during the period of time in question, the veteran's 
pain resulted in moderate limitation of lumbar motion, as 
required for a 20 percent evaluation under Diagnostic Code 
5292.  There is no objective evidence to show that pain, 
flare-ups of pain, weakened movement, excess fatigability, or 
incoordination resulted in any additional functional 
limitation to a degree that would support a rating in excess 
of 10 percent under any of the applicable rating criteria.  
The Board notes that following the most recent VA 
examination, the examiner indicated that any opinion on 
whether the veteran had any additional functional impairment 
due to such symptoms during the first period of time in 
question would be speculative.  Absent any objective evidence 
of additional loss of motion due to pain or any other 
subjective finding, the Board finds that the veteran's 
complaints of pain, from May 6, 1993 to May 17, 1996, are 
appropriately contemplated by the 10 percent evaluation in 
effect during that time, and additional compensation based on 
functional loss and loss of motion is not warranted.



Entitlement to an evaluation in excess of 40 percent for 
lumbosacral
strain, effective May 18, 1996.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to an evaluation in excess of 40 percent for the veteran's 
lumbosacral strain, effective May 18, 1996.

The veteran's current 40 percent rating is the maximum rating 
allowed under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 or 
5295.  A higher rating under 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca cannot be assigned under either of these Diagnostic 
Codes.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In 
addition, the veteran's low back disability does not involve 
ankylosis of the lumbar spine (i.e., the spine fixed in one 
position), let alone unfavorable ankylosis of the lumbar 
spine as required for a 50 percent rating under 38 C.F.R. § 
4.71a, Diagnostic Code 5289.  The Board also notes that the 
September 2000 VA clinician indicated at that time and again 
in a March 2001 addendum that, while the veteran exhibited 
weakened movement and fatigability, and complained of pain, 
he did not appear to have increased loss of motion.  The 
examiner further noted that he did not see any more evidence 
of loss of motion, or any further change in the veteran's 
condition from his last impairment rating.

As noted above, there is radiographic evidence of post-
traumatic changes or arthritis, spondylolysis, and 
degenerative disc disease of the lumbar spine.  As to any 
post-traumatic arthritis, under 38 C.F.R. § 4.71a, Code 5010- 
5003, the arthritis is rated on the basis of limitation of 
motion, and the veteran is currently in receipt of the 
maximum rating (40 percent) under Code 5292.  There is no 
medical evidence of ankylosis or complete immobility of the 
lumbar spine.  (See 38 C.F.R. § 4.71a, Code 5289.)  The 
veteran is not service connected for spondylolysis or 
degenerative disc disease of the lumbar spine.  Again, the 
prior and revised versions of Diagnostic Code 5293, 
intervertebral disc syndrome, are therefore not applicable to 
the veteran's disability.  The Board parenthetically notes 
that, aside from the fact that there is no provision for a 
separate rating for spondylolysis, while disc disease of the 
lumbar spine was noted in October 1997, the VA examiner at 
that time also opined that there was no neurological 
impairment and, following the most recent VA examination, the 
veteran's radicular symptoms were classified as mild.  Under 
these circumstances, a rating in excess of 40 percent would 
not be warranted under Code 5293 even if service connection 
was in effect. 

The RO has considered entitlement to compensation under 
38 C.F.R. § 3.321(b).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (2002).  "The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has failed to present any 
evidence of particular circumstances that render impractical 
the application of the regular rating criteria to his 
service-connected lumbosacral strain.  He has not shown that 
his service-connected lumbosacral strain has required 
frequent periods of hospitalization.  There is no evidence, 
such a statement from an employer, showing that the veteran 
has been economically harmed, solely by his service-connected 
lumbosacral strain, beyond the degrees of disability 
anticipated by his 10 percent and 40 percent evaluations.  In 
this regard, the Board observes that the veteran's favorable 
August 1997 SSA decision provides that, in addition to his 
primary diagnosis of chronic pain in the lumbar spine and 
disenraone (sic) arthrosis, he had a secondary diagnoses of a 
mixed personality disorder and depression that contributed to 
his unemployability.  The report of an August 1996 mental 
status evaluation, conducted in connection with the veteran's 
SSA claim, supports the conclusion that his non-service-
connected psychiatric disability contributes to his 
unemployability.  

Hence, the preponderance of the evidence is against a finding 
that the veteran's service-connected lumbosacral strain is 
exceptional in nature or by itself causes a marked 
interference with employment so as to render impractical the 
application of the regular schedular standards during either 
period of time in question.  Id.  As there is no objective 
evidence showing that the veteran's service-connected 
lumbosacral strain, by itself, has a substantial impact upon 
his occupational abilities that is not otherwise accounted 
for by application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.

As the preponderance of the evidence is against both aspects 
of the veteran's increased rating claim, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, from May 6, 1993 to May 17, 1996, is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective May 18, 1996, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

